DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1, 9 and 15 are objected to because in each claim the recitation of “determine [or determining] the contamination level of the formation fluid at a time point based the dimensionally reduced set of measurements” is awkward in that it appears should recite -- determine the contamination level of the formation fluid at a time point based on the dimensionally reduced set of measurements --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm, Jr. (US 6,748,328) in view of Zuo et al. (US 2015/0226059).   
In regard to claims 1, 9 and 15, Storm, Jr. discloses a system and method to determine a contamination level of a formation fluid caused by a drilling fluid, the system comprising: a formation tester tool (10) to be positioned in a borehole (as in fig 1), the borehole having a mixture of the formation fluid and the drilling fluid, the formation tester tool comprising a sensor to detect time series measurements (col. 3, lines 1-4) from a plurality of sensor channels (inherent that such sensor may receive from multiple channels), the time series measurements comprising measurements of at least one attribute of the mixture of the formation fluid and the drilling fluid (col. 3, lines 1-11); and a process including steps to dimensionally reduce the time series measurements to generate a set of reduced measurement scores at at least one point of the time series measurements in a multi-dimensional measurement space (col. 3, lines 10-13, as plotted in arbitrary units and comprising a measurement space of at least the “selected property”, and time), determine an end member in the multi-dimensional measurement space based on the set of reduced measurement scores (col. 3, lines 17-24), wherein the end member comprises a position in the multi-dimensional measurement space that corresponds with a predetermined fluid concentration (col. 3, lines 17-24), and determine the contamination level of the formation fluid at a time point based on the set of reduced measurement scores and the end member (col. 3, lines 25-35, as determined by resulting graphs at least which would show contamination level at various times).  Storm, Jr. does not disclose that the system and method include a processor and medium with program code executable to perform the above method.  
Zuo et al. discloses a system and method wherein a processor and medium with program code executable are used to determine wellbore fluid properties (paragraphs 74-80).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to provide a processor and medium with code, as taught by Zuo et al., with the system and methods of Storm, Jr. in order to automate the calculations performed.
	In regard to claims 5, 13, and 19, Storm, Jr. further discloses wherein the multi-dimensional measurement space is a two-dimensional measurement space (col. 4, lines 41-46), wherein the method includes generate a prediction curve based on the dimensionally reduced set of reduced measurement scores (as in col. 3, lines 6-15), wherein the end member is a first end member, and wherein the first end member is on the prediction curve in the two-dimensional measurement space (col. 4, lines 41-46) and determine a second end member, wherein the second end member is on the prediction curve in the two-dimensional measurement space (col. 4, lines 41-46, as best understood any other predicted point of the curve may be considered another “end member” of the values).  As in the combination above, the processor and code of Zuo et al. would obviously be provided with instructions to perform the method as taught by Storm, Jr. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 13-15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,451. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite (as in each claim 1) a system comprising a formation tester tool, a processor, and a machine-readable medium having code to dimensionally reduce time series, determine an end member and determine the contamination level of the formation fluid at a time point based on the prior determinations.  Instant claim 1 is generic to all that is recited within claim 1 of ‘451.  In other words, claim 1 of ‘451 fully encompasses the subject matter of instant claim 1 and therefore anticipates claim 1.  Specifically, because the step “dimensionally reduce the time series measurements using a principal component analysis to generate a dimensionally reduced set of measurement scores at each point in the time series” as in ‘451 is a species of the generic category defined by instant claim 1 recitation of “dimensionally reduce the time series measurements to generate a dimensionally reduced set of reduced measurements scores at at least one point of the time series measurements”, instant claim 1 is anticipated by claim 1 of ‘451. 

Allowable Subject Matter
Claims 2-4, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
7/11/2022